DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                  In the Interest of J.A.T., a child.

                                R.T.,

                              Appellant,

                                  v.

           DEPARTMENT OF CHILDREN AND FAMILIES
              and GUARDIAN AD LITEM PROGRAM,

                              Appellees.

                            No. 2D22-393


                        September 21, 2022

Appeal pursuant to Fla. R. App. P. 9.130 from the Circuit Court for
Manatee County; Gilbert A. Smith, Jr., Judge.

Linda A. Lorrier of Linda A. Lorrier, P.A., Bradenton, for Appellant.

Meredith K. Hall, Children's Legal Services, Appellate Division,
Bradenton, for Appellee Department of Children and Families.

Sara Elizabeth Goldfarb, Statewide Director of Appeals, and Krystle
Cacci, Certified Legal Intern, Statewide Guardian ad Litem Office,
Tallahassee, for Appellee Guardian ad Litem Program.


LABRIT, Judge.
     R.T., the Father, appeals an order placing J.A.T., the Child, in

a permanent guardianship and terminating the Department of

Children and Families' supervision. Because the permanent

guardianship order does not fully comply with section 39.6221,

Florida Statutes (2021), we reverse and remand for entry of an

amended order.

     The Father first argues that the trial court's decision to place

the Child in a permanent guardianship was not supported by

competent substantial evidence and that the order on review failed

to make specific findings of fact. We conclude that competent

substantial evidence supports the trial court's decision to place the

Child in a permanent guardianship. See A.C. v. Dep't of Child. &

Fam. Servs., 136 So. 3d 720, 721 (Fla. 2d DCA 2014). However,

section 39.6221 requires that the written order "[l]ist the

circumstances or reasons why the child's parents are not fit to care

for the child and why reunification is not possible by referring to

specific findings of fact made in its order adjudicating the child

dependent or by making separate findings of fact." § 39.6221(2)(a)

(emphasis added). The permanent guardianship order generally

relies on "the circumstances from which the court previously based


                                   2
its finding that the Child is dependent in the order of adjudication."

See D.C. v. Dep't of Child. & Fam. Servs., 118 So. 3d 924, 925 (Fla.

2d DCA 2013). This is insufficient because it does not refer to

specific findings of fact from the order of adjudication of

dependency. See A.C., 136 So. 3d at 721.

     The Father next argues that the portion of the permanent

guardianship order addressing the frequency of his visitation is

insufficient. An order placing a child in a permanent guardianship

must "[s]pecify the frequency and nature of visitation or contact

between the child and his or her parents." § 39.6221(2)(c). The

plain language of the statute requires a court to set a specific

frequency of visitation. S. W-R. v. Dep't of Child. & Fam. Servs., 64

So. 3d 1283, 1284 (Fla. 2d DCA 2011).

     In D.C., this court addressed a similar visitation provision in a

permanent guardianship order. We explained:

     Here, the trial court ordered visitation as to D.C. be
     supervised at all times by the child's therapist, the
     permanent guardian, or an adult approved by DCF. The
     visitation "shall occur on a schedule agreed [to] by the
     parties. . . . Once recommended by the therapist, the
     visitation shall be supervised visitation at a minimum of
     once a month for a minimum of one hour." This portion
     of the order does not necessarily violate section
     39.6221(2)(c).


                                   3
D.C., 118 So. 3d at 926.

     Similar to the visitation provision in D.C., the permanent

guardianship order in this case provides that "[t]he frequency of the

visitation shall be determined with therapeutic input" and that

visitation "shall begin . . . when therapeutically recommended."

However, the order in this case differs from D.C. because it fails to

specify a frequency of visitation. While an increase in the frequency

of visitation can be determined with therapeutic input and the start

of visitation can be delayed until a time that is therapeutically

recommended, section 39.6221(2)(c) requires a permanent

guardianship order to set a specific minimum frequency of

visitation that is to be allowed once visitation begins. See, e.g.,

D.C., 118 So. 3d at 926.

     Accordingly, we reverse and remand for the entry of an

amended order that meets the requirements of section 39.6221(2)(a)

and (2)(c). We stress that on remand, the trial court need only

amend the order to add the specific findings of fact from the order

adjudicating the Child dependent upon which the court relied to

place the Child in a permanent guardianship and to set a minimum



                                   4
frequency of visitation once visitation is therapeutically

recommended. Because competent substantial evidence supports

placement of the Child in a permanent guardianship, the trial court

need not reconsider that decision.

     Reversed and remanded.


BLACK and SLEET, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   5